08/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0731



                                 No. DA 19-0731


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

TRAVIS STAKER,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED Appellees are granted an extension of time to

and including September 23, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 17 2020